
	
		II
		111th CONGRESS
		2d Session
		S. 3980
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2010
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to transfer to
		  the Secretary of the Navy certain Federal land in Churchill County,
		  Nevada.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Churchill County Land Transfer
			 Act.
		2.Transfer of
			 Department of the Interior Land
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior shall transfer to the Secretary of the
			 Navy, without consideration, the Federal land described in subsection
			 (b).
			(b)Description of
			 Federal landThe Federal land referred to in subsection (a) is
			 the parcel of approximately 400 acres of land under the jurisdiction of the
			 Secretary of the Interior that—
				(1)is adjacent to
			 Naval Air Station Fallon in Churchill County, Nevada; and
				(2)was withdrawn
			 under Public Land Order 6834 (NV–943–4214–10; N–37875).
				(c)ManagementOn
			 transfer of the Federal land described under subsection (b) to the Secretary of
			 the Navy, the Secretary of the Navy shall have full jurisdiction, custody, and
			 control of the Federal land.
			
